DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
Prosecution on the merits of this application is reopened on claims 1-20 are considered unpatentable for the reasons indicated below: newly discovered prior art references included in the written opinion for international application, PCT/US2020/05994, submitted in the information discloser statement filed on April 12, 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretz et al., US 9,318,152 B2 (hereafter referred to as Kretz) in view of Beckhardt, US 2015/0324552 A1 (hereafter referred to as Beckhardt).
Regarding claim 1, Kretz teaches a first playback device (second user equipment, column 5, lines 20-31) comprising: at least one processor (column 12, lines 65-67; column 13, lines 1-14); non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that (column 14, lines 38-46), when executed by the at least one processor, cause the first playback device to perform functions (column 13, lines 5-14) comprising: 
while operating in a first media playback system (the second user equipment is performing activities, such as search or listening to music), receiving, from a computing device over a wide area network (WAN) (router in wan, column 13, lines 64-67; column 14, lines 1-2), an indication that a second playback device operating in a second media playback system has initiated sharing of a playback session (indication = invitation to join a sharing session, column 6, lines 4-13, 35-36);

receiving, from the computing device over the WAN, playback session information comprising indications of (i) one or more media items in a queue designated for playback by the second playback device (session data 14, column 14, lines 28-34) and (ii) a playback position of the second playback device within the one or more media items (session data 14 including “current status” as indicating playing, column 14, lines 33-54); 
retrieving the one or more media items in the queue designated for playback by the second playback device (retrieving from a network location represented by a URL, column 6, lines 49-57; column 7, lines 14-19); and 
playing back the one or more media items beginning at the playback position (column 7, lines 14-19). Kretz does not specifically teach determining that the indication of the one or more media items comprises one or more media content identifiers that correspond to a second media service to which the first playback device does not have access; sending a request to the computing device over the WAN for a matching one or more media content identifiers for the one or more media items corresponding to a first media service to which the first playback device does have access; receiving, from the computing device over the WAN, the one or more matching media content identifiers for the one or more media items corresponding to the first media service; using the one or more matching media content identifiers to retrieve, from the first media service, the one or more media items in the queue designated for playback by the second playback device. However, in the same field of endeavor. Beckhardt teaches determining that the indication of the one or more media items comprises 
The language of claim 11 is substantially the same as previously rejected claim 1, above. Therefore, claim 11 is rejected on the same rationale. 
Regarding dependent claim 3, Kretz-Beckhardt teaches the playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the playback device to 
The language of claim 13 is substantially the same as previously rejected claim 3, above. Therefore, claim 13 is rejected on the same rationale. 
Regarding dependent claim 4, Kretz-Beckhardt teaches the playback device of claim 3, wherein the transport control command comprises a command to begin playback of the or more media items from the given playback position (Kretz, column 3, lines 16-18).
The language of claim 14 is substantially the same as previously rejected claim 4, above. Therefore, claim 14 is rejected on the same rationale.
Regarding dependent claim 5, Kretz-Beckhardt teaches the playback device of claim 3, wherein the transport control command comprises a command to skip a given media item by (i) discontinuing playback of the given media item at the given playback position (Kretz, selecting a skip, column 7, lines 61-66) and (ii) beginning playback of a next media item at a beginning of the next media item (Kretz, resuming play at the next item, column 7, lines 66-67; column 8, lines 1-5).
The language of claim 15 is substantially the same as previously rejected claim 5, above. Therefore, claim 15 is rejected on the same rationale.

Claims 6-8 and 16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretz and Beckhardt as applied to claims 1 and 11 above, and further in view of Alsina et al., US 10,389,782 B2 (hereafter referred to as Alsina).
Regarding dependent claim 6, Kretz-Beckhardt teaches the playback device of claim 1, as cited above. Kretz does not specifically teach further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the playback device to perform functions comprising: receiving, from the computing device over the WAN, an indication that the first playback device is authorized to update the playback session by (i) updating the queue of one or more media items and (ii) issuing transport control commands; and after receiving the indication that the first playback device has been authorized to update the playback session, sending a command to update the playback session to the computing device over the WAN. However, in the same field of endeavor, Alsina teaches teach further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the playback device to perform functions comprising: 
receiving, from the computing device over the WAN, an indication that the first playback device is authorized to update the playback session (column 10, lines 28-32)  by (i) updating the queue of one or more media items and (ii) issuing transport control commands (column 7, lines 1-10); and after receiving the indication that the first playback device has been authorized to update the playback session (non-initiator user devices have permissions, column 7, lines 1-10), sending a command to update the playback session to the computing device over the WAN 
The language of claim 16 is substantially the same as previously rejected claim 6, above. Therefore, claim 16 is rejected on the same rationale.
Regarding dependent claim 7, Kretz-Beckhardt-Alsina teaches the playback device of claim 6, as cited above. Kretz-Beckhardt does not specifically teach wherein the command to update the playback session comprises a command to add a media item to the queue of one or more media items. However, in the same field of endeavor, Alsina teaches wherein the command to update the playback session comprises a command to add a media item to the queue of one or more media items (column 12, lines 4-11). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kretz-Beckhardt to substitute an add command from Alsina for the queue commands from Kretz-Beckhardt to improve user experience. The motivation would be to expand the shared experience by including another curator.
The language of claim 17 is substantially the same as previously rejected claim 7, above. Therefore, claim 17 is rejected on the same rationale.
Regarding dependent claim 8, Kretz-Beckhardt-Alsina teaches the playback device of claim 6, as cited above. Kretz-Beckhardt does not specifically teach wherein the command to update the playback session comprises (i) an indication of a pause command to pause playback 
The language of claim 18 is substantially the same as previously rejected claim 8, above. Therefore, claim 18 is rejected on the same rationale. 

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretz and Beckhardt as applied to claim 1 and 11 above, and further in view of Schupak et al., USPN 9,442,626 B2 (hereafter referred to as Schupak).
Regarding dependent claim 9, Kretz-Beckhardt teaches the playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the playback device to perform functions as recited in claim 1, above. Kretz-Beckhardt does not specifically teach comprising: while playing back the one or more media items, receiving, from the computing device over the WAN, (i) audio content recorded by a network microphone device of the 
The language of claim 19 is substantially the same as previously rejected claim 9, above. Therefore, claim 19 is rejected on the same rationale.
Regarding dependent claim 10, Kretz-Beckhardt teaches the playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the playback device to 
The language of claim 20 is substantially the same as previously rejected claim 10, above. Therefore, claim 20 is rejected on the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Frankel et al., US 9,882,945 B2, teaches an intermediate link for shared content provided to the receiving user, when the receiving user clicks the intermediate link then an URL to the content from a second media content provider is provided to the receiving user.
  Fisher et al., US 8,959,085 B2, teaches a playlist resolvers with means for locating the media objects corresponding to the playlist and associated with a primary attribute.
Beckhardt et al., US 9,729,599 B2, teaches cloud queue access control where a second playback device has access to a queue of media items as authorized by a second type of access.
Dietrich et al., US 9,467,322 B2, teaches a playback system is a first home has permission to access media items from a different home based on permission granted from source devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/             Primary Examiner, Art Unit 2452